Withdrawn
Applicant's arguments filed 11/12/2021 have been fully considered and they are persuasive. See arguments below.
Newly submitted claims 14-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method of making the claimed herbicidal composition was not originally presented differing in statutory subject from the herbicidal composition and method of using the herbicidal composition originally presented. Claims 14-19 are cancelled.
The rejection of Claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Ferrett et al. (USAN 20010051591; 12/13/01) is withdrawn.  Ferrett et al. do not teach or suggest polyphosphite.
The rejection of Claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al.(CN 101601407; 12/16/09) is withdrawn. Cheng et al. do not teach or suggest polyphosphite.
The rejection of Claims 7-13 under 35 U.S.C. 103(a) as being unpatentable over Prosch et al.(USAN 20060265780; 11/23/2006) is withdrawn. Prosch et al. do not teach or suggest phosphite 



.

35 USC 102(a) - new

The rejection of Claims 7-13,20 under 35 U.S.C. 10(a) as being unpatentable over Mayo et al.(USAN 20100056372; 05/04/2010).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 7-13,20  is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Mayo(USAN 20100056372; 03/04/2010)..
 Mayo at paragraph 18-19 teaches an aqueous solution comprising metal phosphites and glyphosate. Mayo at paragraph 20 teaches solutions glyphosate(isopropylamine, potassiumtrimethylsulfonium or diammonium salt)  with manganese phosphite or zinc phosphite. Mayo at paragraph 24 teaches numerous metal phosphites to combine with glyphosate. Mayo at paragraph 28 teaches the addition of other actives including herbicides to the solution/composition. Mayo at abstract teaches a method of applying the composition to plant wherein 0.75 lb/acre is applied to the crop. Mayo at paragraph 21 teaches the application of the solution/composition to herbicide tolerant/ROUNDUP READY or genetically engineered crop. The crop includes soybean, corn, soybean, etc. See Mayo’s paragraph 20. Mayo at abstract teaches that the metal phosphite and glyphosate can be applied separately or as a mixture to the  crop. Mayo at paragraph 28 teaches foliar application of the compostion/solution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-6(see claim 1 line 6), the phrase ",when applied to a genetically engineered crop," renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Suggestions
In claim 5 line 3 after “sulfonium salt,” insert “and”.
In claim 6 last line before “diammonium” insert “and”.
In claim 11 line 3 after “sulfonium salt,” insert “and”.
In claim 13 last line before “diammonium” insert “and”.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616